Citation Nr: 0718850	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-28 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
including asbestosis.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to March 
1964.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 RO decision.  In September 2006, 
the veteran testified before the Board.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran when further action is needed.


REMAND

The veteran seeks service connection for a left knee 
disability and for a lung disability that he claims is 
asbestosis.  In writing and in his hearing testimony before 
the Board, he has stated that he fell and injured his left 
knee while performing duties aboard the USS Boston (CAG-1).  
He contends that he sought treatment from a corpsman onboard 
the ship and that he continued to suffer from manifestations 
of that reported injury after he was released from active 
duty.  He also contends that he was exposed to asbestos as a 
result of his duties working in the engine room on the USS 
Boston.  He maintains that this exposure (as opposed to any 
post-service asbestos exposure) has led to the development of 
asbestosis of the lungs.  He refers to a non-VA doctor's 
evaluation prepared in connection with an asbestos-related 
class-action lawsuit.  He contends that the private doctor 
asserted that his current lung condition is the result of his 
in-service exposure and that this assertion should be 
sufficient to establish VA compensation benefits.  
Additionally, the service department has not been contacted 
to confirm the veteran's assertions that he may have been 
exposed to asbestos during his service aboard the USS Boston.  
These records would be helpful in reviewing the veteran's 
lung disability claim.  

During his September 2006 hearing testimony, the veteran 
reported that he was treated by his private doctor for a left 
knee disability after he was released from active duty.  He 
stated that the treatment occurred over many years, which 
ultimately resulted in a left knee replacement.  It appears 
that those records might be helpful and relevant in this 
claim.  Therefore, the RO should seek to obtain this doctor's 
records of treatment for the veteran's left knee.  

Finally, the veteran should be examined in order to ascertain 
he current nature of the claimed left knee and lung 
disorders.  However, these examinations should only be 
performed after the RO/AMC has obtained the veteran's private 
medical records.  Once those have been obtained, and the 
veteran has undergone the requisite medical examinations, the 
VA will be better informed and should be able to provide 
answers to the veteran's assertions and contentions.  

Accordingly, the Board REMANDS this case for the following 
actions:

1.  Request that the veteran identify all 
sources (VA and non-VA) of medical 
treatment for the claimed left knee and 
lung disorders.  Then, seek to obtain 
copies of all identified, relevant 
treatment records.  With respect to the 
doctors who have treated or diagnosed the 
veteran with asbestosis, request that 
those doctors provide copies of all 
evidence used in diagnosing any 
asbestosis, including laboratory tests, 
tissue samples, and X-ray films.  

2.  Request that the veteran provide a 
copy of all paperwork he may have in 
connection with a class-action lawsuit 
involving asbestos-related diseases.  If 
the veteran does not have copies of the 
information requested but provides the 
location of the requested information, 
seek to obtain any releases needed from 
the veteran and any records from that 
lawsuit, as identified by the veteran.  

3.  Request that the service department 
determine, based on its personnel and 
engineering records, if the veteran was 
billeted and worked in an area on the USS 
Boston (since decommissioned) where he 
would have been exposed to asbestos.  

4.  Then, schedule the veteran for an 
examination to determine the current 
nature and extent of any current 
pulmonary disorder.  Provide the claims 
folder to the examiner.  Request that the 
examiner should determine whether the 
veteran has benign pleural plaques, 
asbestos-related pleural effusions, or 
mesothelioma, in addition to any clinical 
condition known as asbestosis.  The 
examiner should discuss all pulmonary 
disorders present, including any 
diagnosis of obstructive lung disease or 
restrictive lung disease.  The examiner 
should discuss the etiology of any 
diagnosed pulmonary disorder(s), 
including whether it is at least as 
likely as not caused by or aggravated by 
the veteran's active service.  In 
discussing whether any found disability 
is related to the veteran's active 
service, the examiner should opine 
whether any identified pulmonary 
disability is related to asbestos 
exposure or related to treatment he may 
have received while in the military.  The 
examiner should discuss the two private 
doctor's opinions that have been used in 
a class action asbestos-related lawsuit 
and that have concluded that the veteran 
does indeed have asbestosis.  

5.  Also then schedule the veteran for an 
examination of his left knee to determine 
the nature, cause, and etiology of any 
current left knee disorder.  Provide the 
claims folder to this examiner as well.  
Request that the examiner discuss whether 
any current left disorder is 
etiologically related to the veteran's 
active service.  The examiner should 
discuss whether any current left knee 
disorder is at least as likely as not 
related to the veteran's active service.  

6.  Then, readjudicate the claims for 
service connection for a left knee 
disability and for a lung disability 
(including asbestosis).  If either 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
should be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

